Citation Nr: 1002179	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-36 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at the Via Christie Medical Center between 
December 12, 2007 and December 14, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The Veteran had active service from January 1969 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2008 decision of the 
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas.  

In November 2009, the Veteran was afforded a videoconference 
hearing before F. Judge Flowers, who is the Veterans Law 
Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  Between December 12, 2007 and December 14, 2007, the 
Veteran was transported by air ambulance and received medical 
services for a nonservice-connected disability at the Via 
Christie Regional Medical Center, a non-VA medical facility 
for which he incurred medical expenses.  

2.  At the time of the care, the Veteran had workers' 
compensation coverage for payment or reimbursement of 
expenses incurred secondary to such care.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency 
services for a nonservice-connected disability at the Via 
Christie Regional Medical Center, a non-VA facility, between 
December 12, 2007 and December 14, 2007, have not been met.  
38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 2002); 38 C.F.R. 
§§ 17.120, 17.1002 (prior to October 10, 2008, and 
thereafter).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to reimbursement for 
unauthorized medical expenses incurred at the Via Christie 
Regional Medical Center ("Via Christie"), a non-VA 
facility, to include air ambulance services, between December 
12, 2007 and December 14, 2007.  A review of the transcript 
of his hearing, held in November 2009, shows that he 
essentially testified that he was "stacking a net so that I 
could get it loaded out and take it to the feed line," when, 
while walking backwards, he fell 16 feet, landed on his feet, 
and "cracked my vertebrae in my back."  He essentially 
testified that he could not move; that he was taken to Via 
Christie; that VA personnel told him that they would take 
care of his bills; that he was later told that workers' 
compensation would pay $5,000 towards his bills; and that he 
currently owed about $30,000 towards his care.  

Service connection is in effect for diabetes mellitus, 
bilateral paralysis of the sciatic nerve, bilateral paralysis 
of the lower radicular nerve group, a benign skin neoplasm, 
and scars.  

The Veteran does not argue, and the record does not show, 
that prior authorization was received from the VAMC to seek 
medical care at the Via Christie Regional Medical Center 
between December 12, 2007 and December 14, 2007, nor was an 
application for authorization made to VA within 72 hours of 
these treatments.  

For these reasons, in the absence of prior authorization or 
deemed prior authorization for medical services, there is no 
factual or legal basis for payment or reimbursement by VA 
under 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical 
services for a nonservice-connected disability at a non-VA 
facility between December 12, 2007 and December 14, 2007.  

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by VA, or of any 
medical services not previously authorized including 
transportation (except prosthetic appliances, similar 
devices, and repairs) may be paid on the basis of a claim 
timely filed, under the following circumstances:

(a) For veterans with service connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
(1) For an adjudicated service-connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) In a medical emergency. Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and

(c) When Federal facilities are 
unavailable. VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3).  

All three statutory requirements must be met before 
reimbursement can be authorized.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 
(1997).  In this case, 38 C.F.R. § 17.120(a)(3) and (4) are 
not applicable, the medical services rendered to the Veteran 
were not for a service-connected disability, nor were they 
for the purpose of treating a nonservice-connected disability 
which was aggravating a service-connected disability.  
Rather, reports from Eagle Med, and Via Christie, show that 
on December 12, 2007, the Veteran fell off of some hay bales, 
for a distance of about 16 feet, at his place of employment.  
He was noted to have an L2 burst fracture, and right 
transverse process fractures at L1-2 and L3.  Thus, criterion 
(a) is not satisfied.  Accordingly, the Board concludes that 
based on the evidence of record, the provisions of 38 C.F.R. 
§ 17.120 have not been met.  

However, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1003.  To be eligible for reimbursement under this authority, 
all of the following conditions must be satisfied:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

See 38 C.F.R. § 17.1002.  

Under 38 C.F.R. § 17.1002(g), the term "health-plan contract" 
includes an insurance policy or contract, medical or hospital 
service agreement, membership or subscription contract, or 
similar arrangement under which health services for 
individuals are provided or the expense of such services are 
paid.  It also includes, but is not limited to, an insurance 
program described in section 1811 of the Social Security Act 
(42 U.S.C. 1395c), which refers to the Medicare program 
administered by the Social Security Administration, certain 
State plans for medical assistance, and workers' compensation 
laws or plans.  See 38 U.S.C.A. § 1725(f)(2); 38 C.F.R. § 
17.1001 (emphasis added).   

The Board notes that the provisions of 38 U.S.C.A. § 1725 
reflect a legislative change in that statute, effective 
October 10, 2008.  Specifically, the change of interest is 
that the word "shall" in the first sentence, replaced the 
word "may."  This made the payment or reimbursement by VA of 
treatment non-discretionary, if a veteran satisfied the 
requirements for such payment.  

That is, under the version of § 1725 in effect prior to 
October 10, 2008, payment of such medical expenses was not 
mandatory even if all conditions for the payment were met.  
Under both versions, the conditions set out in the remainder 
of the statute must be met in order for VA to make payment or 
reimbursement.

In this case, there is no dispute as to whether or not the 
Veteran had workers' compensation insurance.  Therefore, 
although the Veteran has not been apprised of the revised 
version of § 1725, the Board finds that there is no prejudice 
to the Veteran by this Board decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Further, the Board need not here determine whether § 1725 as 
revised, effective October 10, 2008 is to be given 
retroactive effect.  Whether the version effective prior to 
October 10, 2008 or the version effective since October 10, 
2008 is applied, the result is the same; the appeal must be 
denied.  

In this case, in December 2008, the VAMC essentially denied 
the claim based on a finding that the Veteran had workers' 
compensation coverage.  This fact was not disputed at the 
Veteran's hearing.  See also RO's letter to Via Christie 
(noting that the Veteran had workers' compensation insurance, 
and requesting remittance of a previous payment).  

The Board finds that the claim must be denied.  While the 
Veteran's injury was clearly severe and painful, the record 
shows that at the time of the care in issue, the Veteran had 
workers' compensation insurance.  The condition that a 
veteran not be entitled to care or services under any other 
health-plan and has no other contractual or legal recourse 
against a third party, has therefore not been met.  38 C.F.R. 
§ 17.1002(g).  

VA is not authorized to pay or reimburse unauthorized medical 
expenses where a health-plan contract covers the cost of 
medical expenses either in whole or in part.  The Board is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  Because the Veteran does 
not meet one of the criteria for payment or reimbursement 
under Section 1725 (i.e. lack of other insurance coverage 
under 38 C.F.R. § 17.1002(g)), all of which must be met to 
warrant reimbursement, it is not necessary to analyze whether 
the claim meets the additional Section 1725 requirements.  
See 38 C.F.R. § 17.1002.  

Accordingly, the Board finds that payment or reimbursement by 
VA for medical services at the Via Christie Regional Medical 
Center, a non-VA facility, between December 12, 2007 and 
December 14, 2007, under 38 U.S.C.A. §§ 1725 and 1728 and 38 
C.F.R. §§ 17.120, 17.1002 is not warranted.  38 U.S.C.A. § 
5107(b).  

The Board sympathizes with the Veteran's request for 
reimbursement or payment of the expenses incurred.  However, 
given that the private treatment received in December 2007 
was not pre-authorized; that the Veteran is not eligible for 
reimbursement under Section 1728; and that VA regulations do 
not allow for payment or reimbursement of private medical 
expenses under Section 1725 when a Veteran has other health 
coverage, such as workers' compensation insurance, that can 
provide at least partial payment or reimbursement, the Board 
must deny the Veteran's appeal.  

To the extent that the Veteran states that he was told by VA 
personnel that his medical bills would be paid for, receiving 
"bad advice" from VA personnel is not a basis for 
reimbursement.  See Shields v. Brown, 8 Vet. App. 346, 351 
(1995) (inaccurate advice would not create any legal right to 
benefits where such benefits are otherwise precluded); 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[e]rroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits.").  In this regard, the 
Board is without authority to grant benefits simply because 
it might perceive the result to be equitable.  38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  The 
Board further observes that no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress.  
Smith v. Derwinski, 2 Vet. App. 429 (1992); Office of 
Personnel Management v. Richmond, 496 U.S. 414 (1990).  The 
claim for payment or reimbursement lacks legal merit, and 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

As a final matter, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law with significant changes in VA's duty to 
notify and assist. Regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In this case, however, there is no indication in the VCAA 
that Congress intended the act to revise the unique, specific 
claim provisions of Chapter 17, Title 38 of the United States 
Code.  See 38 C.F.R. §§ 17.123-17.132; see also Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  In the circumstances 
of this case, there is no further duty to notify or to 
assist.   


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


